Citation Nr: 1133811	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder, to include, but not limited to, a ganglion cyst. 

2.  Entitlement to service connection for allergic rhinitis. 

3.  Entitlement to an initial compensable rating for residuals of the removal of a ganglion cyst on the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1996; she separated from a reserve component in April 1997.  

The Veteran's claim initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  The Board Remanded the appeal in 2007.  

The issues on appeal are more accurately stated as noted on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran requested a hearing before the Board.  The requested hearing was conducted by the undersigned Veterans Law Judge by Videoconference in March 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's right wrist disability was last evaluated through VA examination in 2005.  The Veteran should be afforded contemporaneous VA examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95.  

At her 2007 hearing, the Veteran testified that she had been receiving treatment since her 1996 service discharge for a left wrist disorder for which she was seeking service connection.  Although voluminous clinical records have been added to the claims file since the 2007 hearing, those records all reflect treatment after the 2007 hearing.  However, records of treatment proximate to the Veteran's service discharge, if obtained, might substantiate her contentions regarding chronicity and continuity.  The relevant records must be obtained.  Given the Veteran's testimony regarding chronicity and continuity and her contention that the left wrist disorder is secondary to the service-connected right wrist disability, she must be afforded VA examination, and opinion must be obtained.  In particular, the Veteran appears to claim that her left wrist disorder is secondary to her service-connected right wrist disability.  

It does not appear that the Veteran intended to limit the left wrist disorder for which she is seeking service connection to a ganglion cyst.  Her testimony suggests, in fact, that she believes she is seeking service connection for carpal tunnel syndrome of the left wrist.  The Veteran should be advised that her claim for service connection for a left wrist disorder is not limited to a claim for service connection for a ganglion cyst of the left wrist, and she should be advised of the criteria for secondary service connection so that she has been given notice of the evidence required to substantiate her claim that she has a left wrist disorder which is secondary to her service-connected right wrist disability.

Service treatment records obtained since the September 2007 Remand disclose that the Veteran was treated in service for allergies, sinusitis, rhinitis, or "frequent 
colds," as noted by the Veteran on service separation history.  The history completed by a provider for the 1996 service separation examination reflects that the Veteran had a history of allergic sinusitis in the summer time.  It is not clear whether this notation was intended to describe the Veteran's symptoms during service, or was intended to include symptoms prior to service.  VA examination should be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter which advises the Veteran of the issues on appeal, and advise the Veteran that her claim for service connection for a left wrist disorder is not limited to a left wrist ganglion cyst.  The correspondence furnished to the Veteran should include a discussion of the information and evidence necessary to support a claim for service connection on a direct basis, on the basis of aggravation, and on a secondary basis, and should address the criteria for service connection under each theory for service connection raised by the Veteran.

2.  Afford the Veteran an opportunity to identify each private provider or any treating facility rendering treatment since September 2009.  

3.  Afford the Veteran and opportunity to identify any provider or facility, including any military facilities at which she was treated as a spouse of a Veteran, for a right wrist disability, a right or left wrist disorder, or allergies or sinus problems, during the period from April 1996 to February 2005, including facilities at which diagnostic examinations, including radiologic examinations of the left wrist or sinuses, were conducted.  

4.  The Veteran's VA clinical records from April 1996 to February 2007 should be obtained.  

5.  Current VA clinical records from September 2009 to the present should be obtained.  

6.  The Veteran should also be offered an opportunity to identify or submit any alternative records which might substantiate her claims, such as employment records, records which show that a wrist brace or splint was prescribed, ordered, or purchased.  

The Veteran should be offered an opportunity to provide evidence of medication she uses to control allergy symptoms, prescription and nonprescription, and to show chronicity and continuity of use of such medications since service.  All attempts to obtain identified records should be documented in the file.

7.  Contact the Social Security Administration (SSA).  Although SSA has stated that they have no records, ask them to search again for records related to a 2009 benefits decision.  Send a copy of the April 2009 favorable decision.  Request all medical records associated with the claim for benefits. 

8.  After the development directed in paragraphs #1 through #7 has been completed, afford the Veteran VA examination of the of the left wrist to determine the nature and etiology of each disorder of the left wrist.  Afford the Veteran VA examination(s) of the right wrist as necessary to describe the current severity of service-connected residuals of the removal of a ganglion cyst.  

The claims folder and a copy of this Remand should be made available to the examiners for review in connection with each examination.  The examiners should obtain a complete history from the Veteran, review the relevant service treatment records, including the separation examination, and relevant post-service records.  Each examiner should indicate, in each examination report, that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.

      (i).  The examiner who conducts orthopedic examination of the wrists should assign a diagnosis for any right wrist disorder other than residuals of removal of a ganglion cyst.  The examiner should describe all residuals of a ganglion cyst, status post excision, including limitation of motion in any plane, pain on motion or use, and so forth.  The examiner should provide an opinion as to whether there are any neurologic residuals of the removal of a ganglion cyst.  
      If there are neurologic residuals of removal of a ganglion cyst, the neurologic residuals should be described.  
      The scar which is a residual of removal of a ganglion cyst should be described.  The examiner should state whether there are any subjective or objective residuals of the scar, to include whether there is pain at the scar site.  
      (ii) The examiner(s) who conduct(s) orthopedic and neurologic examination should assign a diagnosis for each left wrist disorder.  
      Then, the examiner(s) should address the following:
      (iii) Is it at least as likely as not (50 percent or greater probability) that a left wrist disorder had its onset during the Veteran's active service?
      (iv) Is it at least as likely as not (50 percent or greater probability) that a left wrist disorder has been chronic and continuous since the Veteran's active service?
      (v) Is it at least as likely as not (50 percent or greater probability) that a left wrist disorder is the result of, secondary to, etiologically related to, or aggravated by, the service-connected right wrist removal of a ganglion cyst ?  

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of the left wrist disorder and the description of symptoms of the right wrist disability.  

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

9.  After the development directed in paragraphs #1 through #7 has been completed, afford the Veteran VA examination to determine the nature and etiology of current allergies or sinus 
problems.  The claims folder and a copy of this Remand should be made available to the examiners for review in connection with each examination.  The examiners should obtain a complete history from the Veteran, review the relevant service treatment records, including the separation examination, and relevant post-service records.  Each examiner should indicate, in each examination report, that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

      (i).  The examiner who provides examination as to the etiology and onset of any current allergy or sinus problems should assign a diagnosis for each allergy or sinus disorder.  
      Then, the examiner should address the following:
      (ii) Is it at least as likely as not (50 percent or greater probability) that an allergy or sinus disorder had its onset during the Veteran's active service?
      (iii) If you determine that the Veteran had an allergy or sinus disorder prior to service, please state whether the disorder was identified at or prior to service induction, or whether there is clear and unmistakable evidence that the disorder pre-existed service.  If the disorder preexisted service, please opinion as to whether the disorder increased beyond natural progression, that is, was aggravated, in service.  
      (iv) Is it at least as likely as not (50 percent or greater probability) that the allergy or sinus disorder has been chronic and continuous since the Veteran's active service?
      (v) Is it at least as likely as not (50 percent or greater probability) that the allergy or sinus disorder is related to the Veteran's active service, or any incident thereof, to include exposure to dust?  

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of the allergy or sinus disorder or symptoms.  

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


